Case 1:18-cv-21125-CMA Document 108 Entered on FLSD Docket 02/21/2019 Page 1 of 5



                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA
                                 MIAMI DIVISION

                                  CASE NO. 18-cv-21125-CMA

  LAURA GOODLOE, as Personal
  Representative of the Estate of
  RICHARD J. PUCHALSKI,

        Plaintiff,

  v.

  ROYAL CARIBBEAN CRUISES,
  LTD., A Liberian Corporation,

        Defendant.
  ____________________________________/

           DEFENDANT’S COUNTER DEPOSITION DESIGNATIONS AND
           OBJECTIONS TO PLAINTIFF’S DEPOSITION DESIGNATIONS

        Defendant,    ROYAL          CARIBBEAN                 CRUISES,             LTD,        by   and   through

  undersigned counsel, hereby provide its counter deposition designations and

  objections to Plaintiff’s deposition designations:

                              DEFINITIONS OF OBJECTIONS

  A     Authenticity                                        LP        Lack of Predicate
  AA    Asked and Answered                                  LW        Improper Lay Witness Opinion
  ARG   Argumentative                                       M         Misstates Prior Testimony
  C     Competence                                          MIS       Misleading
  CC    Colloquy between counsel                            NR        Non-Responsive
  CD    Compound                                            O         Outside Scope
  CUL   Cumulative                                          P         Privileged
  EX    Improper Expert Opinion                             PK        Lack of Personal Knowledge
  F     Foundation                                          Q         Outside the Witness’
  H     Hearsay                                                       Qualifications
  I     Inadmissible Material                               R         Relevance
  L     Leading                                             S         Calls for Speculation
  LC    Asking for Legal Conclusion                         SM        Subsequent Remedial Measures
                                                            UP        Undue Prejudice
                                                            V         Vague

                       150 SOUTH EAST SECOND AVENUE, SUI TE 1200 · M I AM I , FL ORI DA 33131
                               TEL EPH ONE: 305-379-3686 · FACSI M I L E: 305-379-3690
Case 1:18-cv-21125-CMA Document 108 Entered on FLSD Docket 02/21/2019 Page 2 of 5
                                                                             CASE NO. 18-cv-21125-CMA


       Deposition                      Counter
                                                                      Objections to Plaintiff’s Designation
       Transcript                    Designations
  Amanda Saunders, M.D.             • 9:2-22                          •    6:25-7:2 // R, UP
                                    • 11:15-18                        •    7:15-22 // R, UP
                                    • 13:17-23                        •    9:23-11:8 // AA, R, UP
                                    • 18:17-19:4                      •    12:12-13:16 // AA, R, UP
                                    • 21:12-22:5                      •    13:24-14:14 // AA, R, UP, ARG
                                    • 34:5-24                         •    15:17-16:2 //AA
                                    • 36:22-37:15                     •    16:17-17:25 // AA, ARG, UP
                                    • 52:18-22                        •    17:14-25 // P, R, UP
                                    • 57:4-59:20                      •    18:11-16 // P, R, UP
                                    • 66:10-23                        •    19:5-8 // R
                                    • 67:22-68:11                     •    19:9-16 // CD, V, LC
                                    • 69:6-21                         •    20:4-25 // AA, ARG, R, UP, S
                                    • 73:4-9                          •    28:14-29:2 // AA, ARG, S
                                    • 77:24-78:8                      •    33:14-24 // S, V, R
                                    • 84:22-85:7                      •    44:19-47:11 // AA, ARG, R, S
                                    • 97:2-98:1                       •    48:17-49:8 // H, R, AA
                                    • 107:3-9                         •    49:9-52:17 // AA, ARG, R, S
                                    • 107:20-108:6                    •    53:13-54:24 // AA, ARG, R, S
                                    • 132:7-153:6                     •    61:10-12 // R, AA, ARG, UP
                                    • 156:4-157:2                     •    64:21-65:2 // S, V
                                    • 159:22-160:5                    •    77:19-23 // V, S, EX
                                    • 161:7-162:4                     •    79:18-80:6 // AA, ARG, R, UP
                                    • 170:23-171:5                    •    80:7-84:21 // P, M, H, R, ARG,
                                    • 180:16-181:1                         AA, S
                                    • 181:18-182:11                   •    85:8-86:4 // P, M, H, R, ARG,
                                    • 183:5-12                             AA, S
                                    • 185:12-186:8                    •    88:15 // P, M, H, R, ARG, AA, S
                                    • 186:13-187:18                   •    101:4-22 // AA, ARG, R, UP
                                    • 192:20-193:18                   •    102:9-20 // AA, ARG, R, UP, S
                                    • 220:16-22                       •    104:3-105:14 // AA, H
                                    • 222:4-15                        •    106:7-107:19 // AA, R, ARG, UP
                                    • 223:19-224:9                    •    123:24-127:2 // AA, R, ARG, UP
                                    • 224:22-225:2                    •    186:9-12 // AA, ARG, R, UP
                                    • 226:2-6                         •    190:17-191:6 // R, MIS
                                    • 228:3-8                         •    192: 6-19 // R, MIS
                                    • 230:5-231:1                     •    259:18-260:1 // AA, ARG, R, UP
                                    • 232:7-233:17                    •    305:6-13 // AA, ARG, R, UP, H
                                    • 236:7-24                        •    309:9-311:20 // AA, ARG, R, UP
                                    • 240:15-241:16                   •    317:1-8 // AA, ARG, R, UP
                                    • 244:6-10                        •    317:14-23 // AA, R, ARG, S, V
                                    • 244:14-22
                                                       2

                     150 SOUTH EAST SECOND AVENUE, SUI TE 1200 · M I AM I , FL ORI DA 33131
                             TEL EPH ONE: 305-379-3686 · FACSI M I L E: 305-379-3690
Case 1:18-cv-21125-CMA Document 108 Entered on FLSD Docket 02/21/2019 Page 3 of 5
                                                                                CASE NO. 18-cv-21125-CMA


                                       •    247:14-248:15                •    358:15-365:17 // AA, R, ARG,
                                       •    250:17-20                         UP, M
                                       •    252:12-16                    •    370:15-371:1 // AA, R, ARG, UP
                                       •    253:17-254:2                 •    371:9-375:2 // AA, R, ARG, UP
                                       •    254:8-10                     •    375:13-376:9 // AA, R, ARG, UP
                                       •    255:4-12                     •    376:24-377:9 // AA, R, ARG, UP
                                       •    256:5-14
                                       •    257:17-258:1
                                       •    258:7-24
                                       •    262:15-23
                                       •    266:21-267:9
                                       •    268:5-10
                                       •    272:3-17
                                       •    274:18-275:2
                                       •    276:15-277:10
                                       •    283:10-12
                                       •    291:8-10
                                       •    313:1-316:14
                                       •    318:8-353:18
  Benjamin Shore, M.D.                 •    62:14-22                     •    64:4-14 // O, EX
                                                                         •    74:13-75:7 // O, EX
                                                                         •    76:10-13 // R, CC
                                                                         •    87:22-88:16 // UP, V, MIS
                                                                         •    131:11-15 // R, O, V
  Nurse Ioana Sbircea              None                                  •    21:23-22:14 // R, UP
                                                                         •    22:13-23:12 // R, UP
                                                                         •    24:3-6 // R, UP
                                                                         •    24:11-25:11 // R, UP
                                                                         •    26:4-19 // R, UP
                                                                         •    26:23-28:7 // R, UP
                                                                         •    28:20-29:15 // R, UP
                                                                         •    71:19-24 // S
                                                                         •    86:7-11 // H




                                                          3

                        150 SOUTH EAST SECOND AVENUE, SUI TE 1200 · M I AM I , FL ORI DA 33131
                                TEL EPH ONE: 305-379-3686 · FACSI M I L E: 305-379-3690
Case 1:18-cv-21125-CMA Document 108 Entered on FLSD Docket 02/21/2019 Page 4 of 5
                                                                               CASE NO. 18-cv-21125-CMA


  Dated:       February 21, 2019
               Miami, Florida

                                                    Respectfully Submitted,

                                                    /s/ Jerry D. Hamilton
                                                    Jerry D. Hamilton, Esq.
                                                    Florida Bar No.: 970700
                                                    jhamilton@hamiltonmillerlaw.com
                                                    Jonathan H. Dunleavy, Esq.
                                                    Florida Bar No. 459666
                                                    jdunleavy@hamiltonmillerlaw.com
                                                    Tyler J. Tanner, Esq.
                                                    Florida Bar No. 84737
                                                    ttanner@hamiltonmillerlaw.com
                                                    HAMILTON, MILLER & BIRTHISEL, LLP
                                                    150 Southeast Second Avenue, Suite 1200
                                                    Miami, Florida 33131
                                                    Telephone: (305) 379-3686
                                                    Facsimile: (305) 379-3690
                                                    Attorneys for Defendant

                                 CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on February 21, 2019, I certify that the foregoing

  document is being served this day on all counsel of record or pro se parties identified

  on the below Service List by transmission of Electronic Service.



                                                    /s/ Jerry D. Hamilton
                                                    Jerry D. Hamilton, Esq.




                                                         4

                       150 SOUTH EAST SECOND AVENUE, SUI TE 1200 · M I AM I , FL ORI DA 33131
                               TEL EPH ONE: 305-379-3686 · FACSI M I L E: 305-379-3690
Case 1:18-cv-21125-CMA Document 108 Entered on FLSD Docket 02/21/2019 Page 5 of 5
                                                                               CASE NO. 18-cv-21125-CMA


                                             SERVICE LIST


     Philip D. Parrish, Esq.                                 Jerry D. Hamilton, Esq.
     Florida Bar No.: 541877                                 Florida Bar No.: 970700
     phil@parrishappeals.com                                 jhamilton@hamiltonmillerlaw.com
     Philip D. Parrish PA                                    Jonathan H. Dunleavy
     7301 SW 57th Ct, Suite 430                              Florida Bar No. 459666
     Miami, FL 33143                                         jdunleavy@hamiltonmillerlaw.com
     Telephone: (305) 670-5550                               Tyler J. Tanner, Esq
     Facsimile: (305) 670-5552                               Florida Bar No. 57559
     Attorney for Plaintiff                                  ttanner@hamiltonmillerlaw.com
                                                             Hamilton, Miller & Birthisel, LLP
     Todd R. Michaels, Esq.                                  150 Southeast Second Avenue
     Florida Bar No.: 568597                                 Suite 1200
     tjm@haggardlawfirm.com                                  Miami, Florida 33131
     The Haggard Law Firm                                    Telephone: (305) 379-3686
     330 Alhambra Circle                                     Facsimile: (305) 379-3690
     Coral Gables, FL 33134                                  Attorneys for Defendant
     Telephone: (305) 446-5700
     Facsimile: (305) 446-1154
     Attorney for Plaintiff




                                                         5

                       150 SOUTH EAST SECOND AVENUE, SUI TE 1200 · M I AM I , FL ORI DA 33131
                               TEL EPH ONE: 305-379-3686 · FACSI M I L E: 305-379-3690
